Exhibit 10.3

SECOND AMENDMENT
TO PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO PURCHASE AGREEMENT (“Amendment”) is entered into to be
effective as of December 21, 2006, between BEHRINGER HARVARD NORTHPOINT I LP, a
Texas limited partnership (“Seller”), and MEDICAL EDGE HEALTHCARE GROUP, INC., a
Texas corporation (“Purchaser”).

RECITALS:

A.            Seller and Purchaser entered into that certain Purchase Agreement,
dated as of November 3, 2006 for the purchase and sale of certain real and
personal property, more particularly described therein, as amended by a First
Amendment to Purchase Agreement dated as of November 13, 2006 (the “Agreement”).

B.            Seller and Purchaser now desire to amend and clarify certain
terms, provisions and obligations set forth in the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT:

1.             Defined Terms. Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Agreement.

2.             Inspection Period.  The Inspection Period is extended to and
shall expire on December 27, 2007 at 5 pm, Dallas, Texas time.

3.             Effect of Amendment.  This Amendment modifies and amends the
Agreement and the terms and provisions hereof shall supersede and control over
any contrary or conflicting terms and provisions set forth in the Agreement. The
Agreement, as amended by this Amendment, remains in full force and effect.

4.             Counterparts.  To facilitate execution of this Amendment, this
Amendment may be executed in multiple counterparts, each of which, when
assembled to include an original signature for each party contemplated to sign
this Amendment, will constitute a complete and fully executed original.  All
such fully executed original counterparts will collectively constitute a single
agreement.

5.             Facsimile Signatures.  In order to expedite the transaction
contemplated herein, telecopied or facsimile signatures may be used in place of
original signatures on this Amendment.  Seller and Purchaser intend to be bound
by the signatures on the telecopied document, are aware that the other party
will rely on the telecopied signatures, and hereby waive any defenses to the
enforcement of the terms of this Amendment based on the form of signature.

6.             Headings.  The headings of the various paragraphs of this
Amendment have been inserted only for convenience, and shall not be deemed in
any manner to modify or limit any of


--------------------------------------------------------------------------------




the provisions of this Amendment, or be used in any manner in the interpretation
of this Amendment.

[signatures appear on following page]

2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment is effective as of the date first above
written.

SELLER:

 

 

 

 

BEHRINGER HARVARD NORTHPOINT I
LP, a Texas limited partnership

 

 

 

By:

Behringer Harvard Northpoint I GP,
LLC, a Texas limited liability company,
its General Partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

PURCHASER:

 

 

 

MEDICAL EDGE HEALTHCARE GROUP,
INC., a Texas corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3


--------------------------------------------------------------------------------